DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2. The terminal disclaimer filed on 11/30/2021disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of   PAT. Nos. 10,805,566 and 10,321,083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
3. The 112 rejection made in the previous office action has been withdrawn in view of the amendment.
Allowable Subject Matter
4. Claims [1-8 and 10-19] are allowed.
5. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1, none of the prior arts on the record either in combination or alone teaches or reasonably suggests:  an electronic apparatus comprising: a second control line i) that is connected to second pixel pixels, each of which includes a second photoelectric convertor converter that converts light into an electric charge, among the multiple, pixels and (ii) that outputs a second control signal for controlling the second pixels; and a display that displays a first image generated based on a first signals output from the first pixel pixels and a second image generated based on a second signals output from the second pixels; in conjunction with the other limitation of the claim.
 
Claims 2-8 and 10-19 are allowed due to their direct or indirect dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Below is a reference found during an update search
6. Mitsunaga (US. 9,060,134) discloses: There are provided an imaging apparatus and method which perform different exposure control in pixel group units. Brightness in the pixel group units obtained by dividing a plurality of pixels of an imaging area of the image sensor is evaluated, and pixel group unit exposure control values are calculated according to an evaluation result. The image sensor outputs a control signal matching the calculated pixel group unit exposure control value to each pixel group constituent pixel, and controls exposure in the pixel group units. For example, the exposure control signal including an identical pattern is sequentially output to a plurality of pixels in a pixel group in a time sequence, and exposure control which sets an identical exposure time for a plurality of pixels belonging to one pixel group is realized. (In the abstract).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698